Citation Nr: 0946497	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to a service-connected low 
back disability. 

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral fibrositis and arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION


The appellant is a Veteran who served on active duty from 
April 1957 to April 1959.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a January 2007 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

Unfortunately, existing law and regulations mandate a return 
of this file to the RO for due process considerations.  
Additional evidence consisting of VA and private treatment 
records was received subsequent to the issuance of the April 
2007 Statement of the Case (SOC) and has not been reviewed by 
the RO in conjunction with the issues on appeal.  The Veteran 
has not waived RO consideration of the additional evidence.  
Accordingly, the RO must be given the opportunity to review 
this evidence before the Board can enter a decision.  See 38 
C.F.R. § 20.1304(c) (2008).

Review of the claims file reflects that the Veteran sought 
benefits from the Social Security Administration (SSA) (See 
June 1994 letter from Texas Rehabilitation Commission).  
Although subsequent evidence reflects that SSA benefits were 
denied, the record does not reflect an attempt on VA's part 
to secure copies of the medical records that were considered 
in connection with the SSA denial.  These records are 
potentially pertinent to his claims, are constructively of 
record, and must be secured.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  
Based on the Veteran's February 2009 written communication, 
it appears there may be further pertinent treatment records 
outstanding.  Such records must also be secured.  

Also, regarding the service connection claim, in April 1972, 
the Veteran was hospitalized for psychotic depressive 
reaction and described recurring emotional difficulties 
dating back about 16 years and related to marital problems 
and the death of a close relative (cousin).  At that time, he 
began experiencing mild recurrent depression which led to 
periodic binges of excessive drinking.  About 8 years prior 
to admission, the Veteran's son had muscular dystrophy 
diagnosed, and the Veteran's depression (and drinking) 
intensified; then a few months prior to admission, the son's 
illness progressed much more rapidly, and his 12 year old 
daughter required psychiatric treatment.  The impression was 
depressive reaction, severe.  

The Veteran's proposed theory of entitlement to service 
connection is that he began drinking secondary to the severe 
depression caused by his service-connected back disorder.  
Governing law provides that service connection may be granted 
for disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  Service 
connection may also be established on a secondary basis for a 
disability which is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  However, the veteran may only be compensated for 
the degree of disability over and above the degree existing 
prior to the aggravation.  Id.  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 
F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  A revised version of 38 C.F.R. 
§ 3.310 became effective October 10, 2006.  It provides that 
VA will not concede aggravation of a non service-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  The regulation sets out the procedure for 
determining the extent of any aggravation.  

A February 2009 private treatment report includes an 
impression of cognitive decline with changes consistent with 
Alzheimer's dementia and chronic low back pain.  Under 
38 U.S.C.A. §§ 105(a), 1110, compensation is prohibited when 
"the disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  The United States 
Court of Appeals for the Federal Circuit has interpreted 
these provisions as precluding compensation for (1) primary 
alcohol abuse disabilities, and (2) any secondary disability 
(such as cirrhosis of the liver) resulting from primary 
alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. 
Cir. 2001).  However, disability compensation may be paid for 
an alcohol abuse disability that is due to a service-
connected disability.  Allen, 237 F.3d at 1376.  The facts of 
the case and governing law raise medical questions that 
require medical guidance.

An examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement for 
evidence that a disability "may be associated" with service 
is a "low threshold" requirement.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).

As the record shows diagnoses of variously diagnosed 
psychiatric impairment, the Veteran has a service-connected 
lumbosacral spine disorder, and there is medical evidence 
suggesting a connection between the Veteran's psychiatric 
disorder (cognitive decline) and his service low back pain, 
the low threshold standard for determining whether a VA 
examination is necessary is met.  Consequently, an 
examination to secure a nexus opinion is necessary.  

With respect to the increased rating claim, it is noteworthy 
that the most recent VA spine examination was in October 
2006.  In February 2009 written argument the Veteran states 
that his back symptoms intensified in August 2008, with pain 
radiating through his left buttock, down his left leg, and 
into his foot, and the next month he reported that the pain 
was so excruciating that he could hardly walk and required 
assistance from his wife to keep him from falling.  In 
addition, the Veteran has reported bowel and bladder 
incontinence.  A March 2007 private treatment report notes 
that X-rays of his back found spurring which could be 
impinging on nerves causing bladder and bowel incontinence.  
When a Veteran indicates that his disability has increased 
since his last VA examination, a reexamination should be 
scheduled.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (finding an examination necessary where a Veteran 
alleged worsening, and the most recent VA examination was two 
years prior).  In the instant case, in light of the 
indications of worsening and the three-year interval since 
the Veteran was last examined by VA, a contemporaneous 
examination is necessary.

The Veteran is advised that when evidence requested in 
conjunction with an original compensation claim or a claim 
for increase is not received within a year of the request, 
the claim is to be considered abandoned.  38 C.F.R. 
§ 3.158(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his 
psychiatric and spine disabilities 
(records of which are not already 
associated with his claims file), and to 
provide any releases necessary for VA to 
secure records of such treatment or 
evaluation.  Of particular import are 
records/releases for complete treatment 
records of : S. Sudhakar, M.D., A. Trehan, 
M.D., R. H. Ritter, M.D., and the Acute 
and Chronic Pain and Spine Center.  The RO 
should obtain for the record copies of the 
complete records of all such treatment and 
evaluation from all identified sources as 
well as any (and all) records of VA 
treatment since January 2007.  The Veteran 
should be afforded the appropriate amount 
of time to respond to the request for 
information and releases (The Board is 
aware that this case has been advanced on 
the docket, however, the promptness of the 
response is a matter entirely within the 
Veteran's control.)  If the Veteran does 
not respond to the request for information 
and releases, the case should be processed 
under 38 C.F.R. § 3.158(a).  If any 
records sought by the RO pursuant to 
releases provided by the Veteran are not 
received, he should be advised/reminded 
that ultimately it is his responsibility 
to ensure that such records are received.

2.  The RO should secure for association 
with the Veteran's claims file all medical 
records considered by SSA in connection 
with their ruling on his claim for SSA 
benefits.  If such records are 
unavailable, it should be so certified for 
the record (with explanation for record 
unavailability).  

3.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist 
to determine whether he has any 
psychiatric disability that is either 
directly related to his service or was 
caused or aggravated by his service-
connected lumbosacral fibrositis and 
arthritis.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  Based on 
examination and file review, the examiner 
should provide opinions responding to the 
following:

(a)  Please identify (by medical 
diagnosis) each psychiatric disability 
currently shown and, for each disability, 
indicate the likely date of clinical 
onset.
(b)  As to each psychiatric disorder 
diagnosed, based on the factual evidence 
in the Veteran's medical records, express 
an opinion regarding the likely etiology 
of such disorder(s), and specifically 
whether it is at least as likely as not 
(i.e., a 50 percent or better probability) 
that the disability was caused or 
aggravated by (increased in severity due 
to) the Veteran's service connected 
lumbosacral spine disability?  If any 
psychiatric disability is determined to 
not have been caused, but to have been 
aggravated by, the lumbosacral spine 
disability, please identify the baseline 
degree (symptoms and their severity) of 
psychiatric disability existing prior to 
when the aggravation occurred and the 
level of disability existing after the 
aggravation.  The examiner should also 
specifically indicate whether any alcohol 
abuse found is a symptom of (and secondary 
to) a psychiatric disability that is 
secondary to his service-connected 
lumbosacral spine disability or whether it 
is primary alcohol abuse (which is willful 
misconduct).  The examiner must explain 
the rationale for all opinions given.

4.  The RO should also arrange for the 
Veteran to be examined by an orthopedist 
or neurologist to determine the nature and 
severity of the symptoms of his service-
connected lumbosacral spine disability.  
The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies should be completed; the studies 
should specifically include range of 
motion studies of the lumbosacral spine.  
All symptoms and functional limitations 
due to the service-connected lumbosacral 
spine disability should be described in 
detail.  The examiner should identify any 
neurological manifestations (noting prior 
clinical findings), commenting on the 
alleged neurological manifestations of 
radiating pain into an extremity and 
alleged bowel and bladder impairment.  The 
examiner should note the Veteran's history 
of alcohol abuse and distinguish (to the 
extent possible) neurological impairment 
due to alcohol abuse from any neurological 
impairment due to the service-connected 
lumbosacral spine disability.  If the 
symptoms/impairment cannot be 
distinguished, the examiner should so 
indicate (with explanation).  The examiner 
must explain the rationale for all 
opinions.

5.  The RO should then review the claims.  
If either remains denied, the RO should 
issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

